Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Amendment
The Amendment filed 07/13/2022 has been entered. Claims 1, 3-4, 6-9, 13-14, 26, 38-40, 42, 44-46, and 49-50 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 01/13/2022. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 7, it is suggested to recite “the side wall” as “the exterior sidewall” for improved antecedent basis.
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okumus et al. (US 20150247790 A1, hereinafter “Okumus”) in view of Lee (US 20180078940 A1, hereinafter “Lee”) and further in view of Yanik et al. (US 20100263599 A1, hereinafter “Yanik”).
Regarding claim 1, Okumus teaches a microinjection chip (abstract, “microfluidic system”; Figs. 1, 5, 10) for injection into unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), wherein the microinjection chip is molded and monolithic (Fig. 1 and paragraph [0055] teach that the polymer layer 1 is monolithic), comprising in fluidic communication with each other: 
a) an inlet port (Fig. 1 and Fig. 10A, interpreted as the portion of the flow channel before element 125, i.e. the area of the flow channel 110 on the left side of the narrowed flow channel shown in Fig. 1C) comprising an exterior side wall having a first width (Fig. 1C, interpreted as element the portion of element 105 on the left side of element 125); 
b) a preinjection reservoir (Fig. 10A, interpreted as the space in the microfluidic system to the left side of the narrowed flow channel section)
c) an injection channel (Fig. 10A shows channel in the middle of the microfluidic system near the imaging device; Fig. 1, interpreted as the portion of flow channel 110 that is under element 125) that does not comprise a microinjection port (Fig. 5 shows the microfluidic system without a microinjection port) and comprises an exterior sidewall having a second width less than the first width (Fig. 1, interpreted as the portion of element 105 under element 125, which has a width less than the portion of element 105 to the left of element 125); and, 
d) a post injection reservoir (Fig. 10A and 1, interpreted as the portion of the flow channel 110 after and to the right of the portion under element 125 and before the outlet in Fig. 10A, i.e. the last area of the channel after passing the imaging device before the outlet) comprising an exterior side wall having a third width greater than the second width (Fig. 1, interpreted as the portion of element 105 to the right of element 125, which has a width greater than the portion of element 105 under element 125);
wherein: the inlet port is capable of sequentially moving an individual organism into the injection channel (paragraph [0066] teaches cells can be introduced to be monitored one at a time), which is adapted by size to immobilize the individual organism in fluid (Figs. 1A-1C and 10A), and 
While Okumus teaches the exterior side wall of the injection channel is PDMS (paragraph [0047]), and that the side wall is a thin PDMS membrane that can deflect to seal against a cell covering element (paragraph [0012]), Okumus fails to teach wherein the side wall of the injection channel has a thickness from 10 μm to 40 μm; and wherein the exterior side wall of the injection channel is capable of: i) receiving a microinjection pipette without obstruction from any component of the microinjection chip other than the sidewall; ii) be directly penetrable by the microinjection pipette without a microinjection port; and, iii) resealing upon removal of the microinjection pipette.
Lee teaches a microinjection chip (abstract; Figs. 1B, 6, 9, and 10) for injection of unicellular or multicellular organisms (paragraph [0014], “living cells”), comprising: 
an injection channel (Fig. 6, element 901, “Delivery Channel”) comprising a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009]).
Since Lee teaches a side wall comprising the same material of PDMS taught by Okumus, one of ordinary skill in the art would have appreciated that the side wall of Okumus is capable of: i) receiving a microinjection pipette without obstruction from any component of the microinjection chip other than the sidewall; ii) be directly penetrable by the microinjection pipette without a microinjection port; and, iii) resealing upon removal of the microinjection pipette.
Okumus in view of Lee fail to teach wherein the side wall of the injection channel has a thickness from 10 μm to 40 μm.
Yanik teaches a microfluidic chip for screening organisms (abstract). Yanik teaches the microfluidic chip comprises an injection channel (Fig. 7A, element 30), wherein the injection channel comprises a side wall (34, “flexible sealing membrane”). Yanik teaches the side wall is a thin PDMS membrane that can deflect capture organisms (paragraph [0044]), wherein the side wall has a thickness of 15 μm to 25 μm.
	Since Yanik teaches the use of flexible PDMS side walls in microfluidic channels, such as those discussed by Okumus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumus in view of Lee to incorporate the teachings of Yanik to provide wherein the side wall of the injection channel has a thickness from 10 μm to 40 μm. It would have been obvious to choose a thickness from 10 μm to 40 μm from a finite number of identified, predictable thicknesses for microfluidic walls, i.e. it would have been obvious to try a thickness from 10 μm to 40 μm to optimize the flexibility of the side wall to capture organisms.
Note the limitations of the microinjection chip, inlet port, injection channel, and the exterior side wall of the injection channel are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. 
Note that the unicellular or multicellular organism and microinjection pipette are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 3, Okumus further teaches wherein the injection channel side wall is formed from a material (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls) that is capable of allowing the microinjection pipette to enter and be removed without forming an opening, and without breaking or clogging the microinjection pipette (see reasoning above for claim 1 regarding capabilities of PDMS).
Note the limitations of the material are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.  
Note that the microinjection pipette is not positively recited structurally and is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 4, Okumus further teaches wherein the injection channel side wall comprises a silicone polymer (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls).
Regarding claim 6, Okumus further teaches wherein the silicone polymer comprises a polydimethylsiloxane (PDMS) elastomer (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls).
Regarding claim 7, Okumus further teaches wherein the inlet port, the injection channel and the post injection reservoir are formed with a polymer material (paragraph [0043], “PDMS”) forming a chip (Fig. 5) comprising the inlet port, the injection channel and the post injection reservoir.
Regarding claim 8, Okumus further teaches further comprising a pre-injection reservoir (interpreted as the portion of the channel before the middle of the microfluidic system and after the outlet in Fig. 10A, i.e. the first area of the channel after the inlet of the microfluidic system before passing the imaging device) connected in series to, and in fluid communication with, the inlet port and the injection channel (Fig. 10A).
Regarding claim 13, Okumus in view of Lee and Yanik teach the microinjection chip of claim 1 as stated above. Okumus teaches a microinjection device (abstract, “microfluidic system”; Fig. 5) for injection into unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), comprising: 
the microinjection chip of claim 1 (see claim 1 above); and 
a backing (Fig. 4A, element 115; paragraph [0043], “cell covering element”) bonded to the microinjection chip forming a bottom to the inlet port, injection channel and post injection reservoir (Fig. 10A; paragraph [0043]).
Regarding claim 14, Okumus further teaches wherein the backing comprises glass or plastic (paragraph [0043] teaches the cell covering element can be a cover slip, wherein the cover slip is inherently glass or plastic).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee and Yanik as applied to claim 1 above, and further in view of Cornaglia et al. (WO 2016063199 A1, hereinafter “Cornaglia”).
Regarding claim 9, note that the unicellular or multicellular organism are not positively recited structurally and are interpreted as an intended use of the claimed microinjection chip and is given patentable weight to the extent which effects the structure of the claimed microinjection chip. Thus, Okumus in view of Lee teach the microinjection chip is capable of injection of unicellular or multicellular organisms, wherein the unicellular or multicellular organisms are embryos or oocytes.
However, in an interpretation that the unicellular or multicellular organism are positively recited, Okumus in view of Lee and Yanik fail to explicitly wherein the unicellular or multicellular organisms are embryos or oocytes.
Cornaglia teaches a microfluidic device for culture, selection and analysis of organisms (abstract) wherein the organisms comprises unicellular, multicellular organisms or cells (paragraph [0047]). Cornaglia teaches the organisms may be oocytes or embryos (paragraph [0047]).
Since Cornaglia teaches the use of oocytes or embryos as unicellular or multicellular organisms in microfluidic devices, such as those disclosed in Okumus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumus in view of Lee and Yanik to provide the unicellular or multicellular organisms as embryos or oocytes. It would have been obvious to choose embryos or oocytes from a finite number of identified, predictable organisms for analysis using a microfluidic device, i.e. it would have been obvious to try the specific organisms well-known in the art for optimization of analysis.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee and Yanik and further in view of Ben-Yakar et al. (US 20160016169 A1, hereinafter “Ben-Yakar).
Regarding claim 26, Okumus in view of Lee and Yanik teaches the microinjection device of claim 13 as stated above. Okumus teaches a microfluidic system (abstract, “microfluidic system”; Fig. 5) for microinjection of unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), comprising: 
the microinjection device (see above claim 13).
Okumus in view of Lee and Yanik fail to teach the microfluidic system comprising a microinjection pipette.
Ben-Yakar teaches microfluidic devices for the rapid and automated processing of samples (abstract) comprising microfluidic sample processing elements that can be used to rapidly and automatically manipulate the samples to improve throughput and quality of experiments involving organisms (abstract). Ben-Yakar teaches the microfluidic sample processing elements can be a device configured to perform microinjections into individual samples (paragraph [0093]). Ben-Yakar teaches that trapping or immobilizing organisms individually within a channel is necessary to facilitate manipulation of the organisms (paragraph [0222]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumus in view of Lee and Yanik to incorporate the teachings of Ben-Yakar to provide the microfluidic system with a microinjection pipette. Doing so would allow for additional manipulation of the organisms while benefiting from Okumus’ injection channel that is capable of immobilizing the organisms, which would improve analysis and versatility of the organisms.
Note the limitations of the microinjection chip, inlet port, injection channel, and side wall are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. 
Note that the unicellular or multicellular organism are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to disclose or teach “the exterior side wall of the injection channel is configured to: i) receiving a microinjection pipette without obstruction from any component of the microinjection chip other than the sidewall; ii) be directly penetrable by the microinjection pipette without a microinjection port; and, iii) resealing upon removal of the microinjection pipette” (see page 9 of remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See rejection of claim 1 above.
Note that the applicant’s arguments focuses on the “microinjection pipette” (see pages 8-12 of Remarks). The microinjection pipette is not positively recited structurally and the limitations related to the microinjection pipette are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Further note that claim 26, which recites a microinjection pipette is also rejected under 35 U.S.C. 103. It is suggested to incorporate the “microinjection pipette” and specific positioning of the pipette in relation to the side wall of the injection channel in to claim 1 in order to better differentiate the prior art from the invention.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated above, Lee teaches a microinjection chip (abstract; Figs. 1B, 6, 9, and 10) for injection of unicellular or multicellular organisms (paragraph [0014], “living cells”), comprising: an injection channel (Fig. 6, element 901, “Delivery Channel”) comprising a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009]). Furthermore Lee suggests the uses of micropipettes and microinjectors (paragraph [0090]).
Since Lee teaches a side wall comprising the same material of PDMS taught by Okumus, one of ordinary skill in the art would have appreciated that the side wall of Okumus is capable of: i) receiving a microinjection pipette without obstruction from any component of the microinjection chip other than the sidewall; ii) be directly penetrable by the microinjection pipette without a microinjection port; and, iii) resealing upon removal of the microinjection pipette.
Furthermore, in regard to applicant’s arguments regarding that there is no reasonable expectation of success for arriving at the claimed subject matter, Lee teaches a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009] teaches “after the micro-manipulating instrument access the microfluidic sample and is removed, the membrane closes up and again seals the analysis region from an ambient environment).
Since Lee teaches a side wall comprising the same material of PDMS taught by Okumus, one of ordinary skill in the art would have appreciated that the side wall of Okumus is capable of: i) receiving a microinjection pipette without obstruction from any component of the microinjection chip other than the sidewall; ii) be directly penetrable by the microinjection pipette without a microinjection port; and, iii) resealing upon removal of the microinjection pipette.
Note that the applicant’s arguments focuses on the “microinjection pipette” (see pages 8-12). The microinjection pipette are not positively recited structurally and the limitations related to the microinjection pipette are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Note that specific elements of the microinjection pipette, such as dimensions and positioning related to the microinjection chip are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Again, it is suggested to incorporate the “microinjection pipette” and specific positioning of the pipette in relation to the side wall of the injection channel in to claim 1 in order to better differentiate the prior art from the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798